Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                    Nov 26 2014, 10:22 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                                GREGORY F. ZOELLER
Appellate Public Defender                            Attorney General of Indiana
Crown Point, Indiana
                                                     CYNTHIA L. PLOUGHE
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA


EDGAR N. SINGLETON, JR.,                        )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )   No. 45A05-1404-CR-172
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


               APPEAL FROM THE SUPERIOR COURT OF LAKE COUNTY
                        The Honorable Salvador Vasquez, Judge
                            Cause No. 45G01-1308-MR-9

                                     November 26, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                        Case Summary

          Edgar N. Singleton, Jr. (“Singleton”) appeals his conviction for Murder, a felony.1

He presents the sole issue of whether the trial court abused its discretion by admitting two

autopsy photographs. We affirm.

                                Facts and Procedural History

          During the evening of August 8, 2013, Singleton was driving on Indianapolis

Boulevard in Hammond, Indiana, as was Montrell Moss (“Moss”). Singleton drove his

van from the right lane into the center lane, causing Moss to hit his brakes. Singleton

returned his van to the right lane but then, shortly thereafter, again drove the van in front

of Moss’s vehicle and caused Moss to hit his brakes a second time.

          Moss then told passenger Shimeka Robinson (“Robinson”), that he intended to

throw a fast food cup at the van. When the van moved alongside Moss’s vehicle, Moss

called the driver a “bitch,” threw the cup, and sped away. (Tr. 333.) The two vehicles

came to a stop at the same stop-light. Robinson heard Singleton refer to Moss as “a bitch”

and then she heard a gunshot. (Tr. 342.)

          Moss fell back in his seat and lost control of his vehicle. Robinson tried in vain to

stop the vehicle; it crashed into a gas pump. Police officers arrived within moments and

Robinson provided information that led to pursuit of Singleton. However, Singleton was

apparently already turning back toward the crash site. He exited his van, identified himself



1
    Ind. Code § 35-42-1-1.

                                                2
as a Cook County Deputy Sheriff “peace officer,”2 and claimed to have shot Moss because

Moss was reaching for a gun. (Tr. 99.)

          Moss died of a gunshot wound to his chest. No gun was found on Moss’s person,

in his vehicle, or in the gas station trash bins. Singleton was charged with Murder. At trial,

the jury was instructed on Murder, Voluntary Manslaughter, and self-defense. Singleton

was convicted as charged and sentenced to fifty years imprisonment. This appeal ensued.

                                        Discussion and Decision

          Singleton argues that the trial court admitted into evidence exhibits that had little or

no probative value but great prejudicial effect, specifically, State’s Exhibits 77 and 79

(autopsy photographs of Moss’s lungs and his right chest cavity after removal of the lungs,

respectively). According to Singleton, the photographs were so gruesome that they likely

caused the jury to unfairly reject evidence that Singleton was acting in self-defense or

sudden heat.

          The admission or exclusion of evidence is within the discretion of the trial court and

we will disturb its rulings only where it is shown that the court abused that discretion.

Halliburton v. State, 1 N.E.3d 670, 675 (Ind. 2013). An abuse of discretion occurs when

the trial court’s decision is clearly against the logic and effect of the facts and circumstances

before it. Id.




2
    Singleton had been a corrections officer for twenty-two years.

                                                       3
          “Relevant evidence, including photographs, may be excluded only if its probative

value is substantially outweighed by the danger of unfair prejudice.” Swingley v. State,

739 N.E.2d 132, 133 (Ind. 2000) (citing Ind. Evidence Rule 403). Evidence is relevant if

it has any tendency to make a fact more or less probable than it would be without the

evidence and the fact is of consequence in determining the action. Ind. Evid. Rule 401.

          Photographs depicting the crime scene and victim’s body are generally admissible,

provided they are relevant and competent aids to the jury. Halliburton, 1 N.E.3d at 676.

“However, manipulation of a corpse leads to concern that the work of a pathologist could

be attributed to a defendant.” Jackson v. State, 973 N.E.2d 1123, 1127 (Ind. Ct. App.

2012), trans. denied (citing Swingley, 739 N.E.2d at 133).           Accordingly, autopsy

photographs depicting the body in an altered state are generally inadmissible.            Id.

Nonetheless, Swingley recognized that “there are situations where some alteration of the

body is allowed where necessary to demonstrate the testimony being given.” 739 N.E.2d

at 134.

          As such, autopsy photographs of a victim have been found ‘“relevant not only to

prove his or her identity, but serve as an aid to understanding the pathologist’s findings on

the cause of death.”’ Halliburton, 1 N.E.3d at 677 (quoting Woods v. State, 677 N.E.2d

499, 504 (Ind. 1997)). For example, in Fentress v. State, 702 N.E.2d 721 (Ind. 1998), the

Court held admissible two photographs that depicted the victim’s skull with the hair and

skin pulled away from it. Because the pathologist had explained what he had done and the

alteration was necessary to determine the extent of the injuries, the “potential for

                                              4
confusion” was minimal and the probative value outweighed the prejudicial effect. Id. at

722.

        Dr. John Cavanaugh, the pathologist who testified regarding the cause of Moss’s

death, referenced States Exhibits 77 and 79 in explaining the fatal wound and its trajectory.

Singleton insists the photographs were unnecessary because the trajectory could have been

fully explained without graphic photographs and because Singleton offered to stipulate that

Moss died of a gunshot wound.

       Singleton directs our attention to our supreme court’s language in Corbett v. State,

764 N.E.2d 622 (Ind. 2002), a case in which two photographs of the hollow shell of the

victim’s body had been admitted into evidence. The Court observed that the photographs

“greatly and unnecessarily enhance[d] the gruesomeness of the pictures” and concluded

“[t]hese two photographs, although relevant to the cause of death and the disputed issue of

the number of blows, were so prejudicial that the trial court abused its discretion in allowing

them to be admitted.” Id. at 627. Reversal was not warranted, however, because the

admission was found not to have affected the defendant’s substantial rights. Id. at 628

(citing Ind. Trial Rule 61, which provides in relevant part: “The court at every stage of the

proceeding must disregard any error or defect in the proceeding which does not affect the

substantial rights of the parties.”))

       Here, the probative value of the challenged photographs was arguably lessened

because Singleton admitted shooting Moss and the cause of death was not contested. This

is not to say, however, that the trial court was required to reject the photographs because

                                              5
Singleton offered to stipulate to causation. Our Indiana Supreme Court recently reiterated,

in Halliburton, that there is no rule limiting the facts in issue when one party unilaterally

concedes or offers to stipulate to a fact. 1 N.E.3d at 677 (citing Butler v. State, 647 N.E.2d

631, 634 (Ind. 1995)). The Halliburton Court rejected the appellant’s contention that

autopsy photographs were inadmissible merely because there was no dispute concerning

the victim’s identity and cause of death. Id.

       Ultimately, as discussed in Corbett, an appellant challenging autopsy photographs

bears the burden to “demonstrate how the erroneous admission of some of the photographs

affected his substantial rights.” 764 N.E.2d at 628. Singleton admitted that he shot Moss

but claimed to believe that Moss had a gun. The jury was instructed to decide whether

Singleton acted knowingly or intentionally, in sudden heat, or in self-defense. As the

controversy focused on Singleton’s intent, the admission of photographs showing Moss’s

body in an altered state was of limited value. That said, however, their prejudicial impact

was also limited. Singleton had admitted causing the fatal injury to Moss’s body and the

pathologist explained the process of the autopsy. It is unlikely that the jury attributed the

work of the pathologist to Singleton when trying to determine his state of mind and

perceptions at the time of the shooting.

                                           Conclusion

       Singleton did not demonstrate that the admission of two challenged autopsy

photographs affected his substantial rights.

       Affirmed.

                                                6
NAJAM, J., and PYLE, J., concur.




                                   7